Exhibit 10.2

 

 

3M NONQUALIFIED PENSION PLAN II

 

(Amended and Restated Effective January 1, 2009)

 

 

--------------------------------------------------------------------------------



 


TABLE OF CONTENTS


 

 

 

 

Page

ARTICLE I: INTRODUCTION

1

 

1.01

Title

1

 

1.02

Purpose

1

 

1.03

History

1

 

1.04

Effect

2

 

 

 

 

ARTICLE II: DEFINITIONS

2

 

2.01

Annuity Starting Date

2

 

2.02

Code

3

 

2.03

Compensation Committee

3

 

2.04

Discharge for Cause

3

 

2.05

ERIP

3

 

2.06

Former Member

3

 

2.07

Member

3

 

2.08

Nonqualified Plan I

3

 

2.09

Nonqualified Plan II

3

 

2.10

Nonqualified Plan II Benefit

4

 

2.11

Plan Administrator

4

 

2.12

Retirement; Retire

4

 

2.13

Separation from Service

4

 

2.14

Specified Employee

5

 

2.15

Supplemental Plan

5

 

 

 

 

ARTICLE III: ELIGIBILITY AND PARTICIPATION

5

 

3.01

Eligibility

5

 

3.02

Participation

5

 

3.03

Forfeiture

5

 

 

 

 

ARTICLE IV: AMOUNT AND DISTRIBUTION OF BENEFITS

6

 

4.01

Additional Monthly Benefit

6

 

4.02

Time of Payment

7

 

4.03

Form of Payment

9

 

4.04

Pre-Commencement Death.

11

 

4.05

Beneficiary

12

 

4.06

Incapacity

12

 

 

 

 

ARTICLE V: UNFUNDED PLAN

13

 

5.01

No Trust

13

 

 

--------------------------------------------------------------------------------


 

 

5.02

No Contributions by Members

13

 

5.03

Unsecured Creditor Status

13

 

 

 

 

ARTICLE VI: PLAN ADMINISTRATION

13

 

6.01

Powers and Duties of the Plan Administrator

13

 

6.02

Records

14

 

6.03

Advisers

14

 

6.04

Payment of Expenses

14

 

6.05

Indemnity of the Plan Administrator

14

 

6.06

Service of Process

15

 

 

 

 

ARTICLE VII: AMENDMENT AND TERMINATION

15

 

7.01

Right to Amend

15

 

7.02

Termination

15

 

 

 

 

ARTICLE VIII: MISCELLANEOUS

15

 

8.01

No Contract of Employment

15

 

8.02

No Assignment

16

 

8.03

Governing Law

16

 

8.04

Separable Provisions

16

 

 

 

 

ARTICLE IX: CHANGE IN CONTROL

16

 

9.01

Distribution Following Change in Control

16

 

9.02

Definition of Change in Control

17

 

9.03

Determination of Present Value

17

 

9.04

Tax Equalization

17

 

9.05

Fees and Expenses

18

 

 

 

 

SCHEDULE I

SI-1

 

 

--------------------------------------------------------------------------------


 

3M NONQUALIFIED PENSION PLAN II

 


ARTICLE I:  INTRODUCTION


 


1.01        TITLE


 

This plan shall be known as the 3M Nonqualified Pension Plan II (hereinafter the
“Nonqualified Plan II”).

 


1.02        PURPOSE


 

The purpose of this Nonqualified Plan II is to provide retirement benefits to a
select group of participants and their beneficiaries in the 3M Employee
Retirement Income Plan (hereinafter “ERIP”) which such ERIP is unable to provide
solely because of the limitations imposed by section 401(a)(17) of the Code and
section 402(g) of the Code.  This Nonqualified Plan II is not intended to
duplicate the retirement benefits provided under the 3M Nonqualified Pension
Plan I.

 


1.03        HISTORY


 

3M originally adopted a nonqualified pension plan on November 7, 1978.  This
original plan was named the Supplemental Pension Plan of Minnesota Mining and
Manufacturing Company (hereinafter the “Supplemental Plan”).  The Supplemental
Plan was amended from time to time after its adoption.  Effective January 1,
1993, the Supplemental Plan was amended and restated as two separate plans:  the
“Nonqualified Pension Plan I of Minnesota Mining and Manufacturing Company” and
“Nonqualified Pension Plan II of Minnesota Mining and Manufacturing Company”. 
The provisions of the restatements superseded all prior versions of the
Supplemental Plan.  Such restatements have been amended from time to time since
their adoption.  Nonqualified Plan I provides supplemental benefits that are
strictly in excess of section 415 of the Code.  Nonqualified Plan II provided
certain additional supplemental retirement benefits, but effective January 1,
2009, such plan is hereby amended to provide supplemental retirement benefits
that are strictly in excess of limitations under section 401(a)(17) and
402(g) of the Code.

 

 

--------------------------------------------------------------------------------



 


1.04        EFFECT


 

Effective January 1, 2009, this Nonqualified Plan II is hereby again amended and
restated.  The provisions of this restatement supersede all prior versions of
the Plan.  The purpose of this restatement is twofold:  (1) to limit the
supplemental retirement benefits hereunder to benefits that are strictly in
excess of the limitations under section 401(a)(17) and section 402(g) of the
Code, and (2) to bring the Plan into compliance with section 409A of the Code by
“de-linking” the payment provisions under this Plan from the payment provisions
under the ERIP.  From October 3, 2004 (the date section 409A was added to the
Code) through December 31, 2008, the Plan continued to operate with “linked”
payment provisions in accordance with special transition rules issued by the IRS
and the U.S. Department of Treasury in connection with the implementation of
section 409A of the Code.  For avoidance of doubt, this restatement is intended
to apply both to deferred compensation subject to section 409A of the Code
(i.e., deferred compensation credited under the Plan which related all or in
part to services performed on or after January 1, 2005), as well as deferred
compensation credited under the Plan which relates entirely to services
performed on or before December 31, 2004 that is eligible to be “grandfathered”
from application of section 409A of the Code.  However, the benefits payable to
Members and Former Members (and their Beneficiaries) who commenced payment of
their Nonqualified Plan II Benefit prior to January 1, 2009 will be determined
in accordance with the provisions of the Plan in effect at the time of their
benefit commencement and will not be adjusted or recomputed to reflect this or
any subsequent amendment or restatement of this Nonqualified Plan II.

 


ARTICLE II:  DEFINITIONS


 

Except where specifically defined in this Nonqualified Plan II, the words and
phrases which appear in this document shall have the meanings set forth in the
ERIP plan document.  Except for definitions and other substantive provisions of
this Nonqualified Plan II, the terms and conditions of the ERIP shall govern the
construction and administration of this Nonqualified Plan II.

 


2.01        ANNUITY STARTING DATE


 

“Annuity Starting Date” means the benefit starting date as determined under
Section 4.02.

 

2

--------------------------------------------------------------------------------



 


2.02        CODE


 

“Code” means the Internal Revenue Code of 1986, as amended.

 


2.03        COMPENSATION COMMITTEE


 

“Compensation Committee” means the Compensation Committee of the Board of
Directors of 3M.

 


2.04        DISCHARGE FOR CAUSE


 

“Discharge for Cause” or “Discharged for Cause” means the termination of an
employee’s employment for reasons of dishonesty, embezzlement, conviction of a
crime or a misdemeanor involving moral turpitude, willful misconduct, or
personal misconduct which is detrimental to 3M and its business, as determined
in the sole discretion of the Compensation Committee.

 


2.05        ERIP


 

“ERIP” means the 3M Employee Retirement Income Plan.

 


2.06        FORMER MEMBER


 

“Former Member” means a former employee who is receiving benefit payments under
the provisions of this Nonqualified Plan II, or a former employee whose
employment with 3M has terminated for any reason other than Discharge for Cause
and who is entitled to a vested Nonqualified Plan II Benefit under the
provisions of this Nonqualified Plan II.

 


2.07        MEMBER


 

“Member” means an employee who is a participant in the ERIP and who is accruing
an additional Nonqualified Plan II Benefit under the provisions of this
Nonqualified Plan II.

 


2.08        NONQUALIFIED PLAN I


 

“Nonqualified Plan I” means the 3M Nonqualified Pension Plan I.

 


2.09        NONQUALIFIED PLAN II


 

“Nonqualified Plan II” means the 3M Nonqualified Pension Plan II.

 

3

--------------------------------------------------------------------------------



 


2.10        NONQUALIFIED PLAN II BENEFIT


 

“Nonqualified Plan II Benefit” means the benefit payable under this Plan
described in Section 4.01.

 


2.11        PLAN ADMINISTRATOR


 

“Plan Administrator” means the 3M Vice President, Global Compensation and
Benefits or his or her successor.

 


2.12        RETIREMENT; RETIRE


 

“Retirement” means a Separation from Service after the Member has both attained
age fifty five (55) and completed five (5) years of “Credited Service” (as
defined under the ERIP), or a Separation from Service after the Member has
attained age sixty five(65).

 


2.13        SEPARATION FROM SERVICE


 

“Separation from Service” means a severance of a Member’s employment
relationship with 3M and all affiliates for any reason other than the Member’s
death or Discharge for Cause.

 

Whether a Separation from Service has occurred is determined under section 409A
of the Code and Treasury reg. section 1.409A-1(h) (i.e., whether the facts and
circumstances indicate that the employer and the employee reasonably anticipated
that no further services would be performed after a certain date or that the
level of bona fide services the employee would perform after such date (whether
as an employee or independent contractor) would permanently decrease to no more
than 20% of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding 36 month
period (or the full period of services to the employer if the employee has been
providing services to the employer less than 36 months)).

 

Separation from Service shall not be deemed to occur while the employee is on
military leave, sick leave or other bona fide leave of absence if the period
does not exceed six (6) months or, if longer, so long as the employee retains a
right to reemployment with 3M or an affiliate under an applicable statute or by
contract.  For this purpose, a leave is bona fide only if, and so long as, there
is a reasonable expectation that the employee will return to perform services
for 3M or an affiliate. 

 

4

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, a 29 month period of absence will be substituted
for such 6 month period if the leave is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of no less than 6 months and that
causes the employee to be unable to perform the duties of his or her position of
employment.

 


2.14        SPECIFIED EMPLOYEE


 

“Specified Employee” means a “specified employee” as defined in Treas. reg.
section 1.409-1(i) or such other regulation or guidance issued under
section 409A of the Code.

 


2.15        SUPPLEMENTAL PLAN


 

“Supplemental Plan” means the Supplemental Pension Plan of Minnesota Mining and
Manufacturing Company, the predecessor to this Nonqualified Plan II.

 


ARTICLE III:  ELIGIBILITY AND PARTICIPATION


 


3.01        ELIGIBILITY


 

Any employee of 3M or an affiliate who is a Participant in the ERIP and whose
Salaried Pension Earnings are limited (1) by application of section 401(a)(17)
of the Code or (2) by reason of the employee’s Participation in the 3M VIP
Excess Plan (as described in Section 4.01 below) shall be eligible to become a
Member in this Nonqualified Plan II.

 


3.02        PARTICIPATION


 

Participation in this Nonqualified Plan II shall be automatic by operation of
Section 4.01 without any further action by the Compensation Committee.

 


3.03        FORFEITURE


 

A Member or Former Member shall cease to be a Member or Former Member and shall
forfeit all rights and benefits under this Nonqualified Plan II when the
Compensation Committee determines, in its sole discretion, that such Member or
Former Member is employed by, acting as a consultant for or is otherwise
directly or indirectly performing services for any person or entity engaged

 

5

--------------------------------------------------------------------------------


 

in the (i) manufacture or sale of any product similar to or in competition with
any product manufactured or sold by 3M or any of its subsidiaries, or
(ii) manufacture or sale of special machinery or equipment, or furnishing of
engineering or technical services concerning such machinery or equipment, used
in the manufacture or sale of any product similar to or in competition with any
product manufactured or sold by 3M or any of its subsidiaries, without the
written consent of the Compensation Committee.  Before making a determination
that a Member or Former Member is covered by the provisions of this
Section 3.03, the Compensation Committee shall give the Member or Former Member
notice of its intention to invoke this forfeiture provision and an opportunity
to discontinue such employment or consulting relationship or the provision of
such services within a period of 90 days following the date of such notice.

 


ARTICLE IV:  AMOUNT AND DISTRIBUTION OF BENEFITS


 


4.01        ADDITIONAL MONTHLY BENEFIT


 

In addition to the amount of Retirement Income payable to a Member or Former
Member under the ERIP, this Nonqualified Plan II shall pay an additional monthly
benefit to such Member or Former Member determined in accordance with this
Section 4.01.  Such additional benefit shall be referred to herein as the
“Nonqualified Plan II Benefit”.

 

                (a)           The Nonqualified Plan II Benefit shall equal the
amount by which (i) exceeds (ii), where:

 

                                (i)  is the monthly Retirement Income that would
have been payable to such Member or Former Member by the ERIP if Salaried
Pension Earnings were not limited (1) by application of section 401(a)(17) of
the Code or (2) by reason of the Member’s or Former Member’s participation in
the 3M VIP Excess Plan (as described in Section 4.01(b) below); and

 

                                (ii)  is the monthly Retirement Income actually
payable to such Member or Former Member under the ERIP.

 

                (b)           For purposes of this determination, the following
rules shall apply:

 

                                (i)            Planned total compensation (for
Plan Years beginning on or after January 1, 2008) or wages and salaries (for

 

6

--------------------------------------------------------------------------------


 

Plan Years ending on or before December 31, 2007) that is not voluntarily
deferred under a 3M nonqualified deferred compensation plan and which is
excluded from Salaried Pension Earnings under the ERIP solely by reason of
application of the section 401(a)(17) limit shall be treated as Salaried Pension
Earnings.

 

                                (ii)           Planned total compensation (for
Plan Years beginning on or after January 1, 2008) or wages and salaries (for
Plan Years ending on or before December 31, 2007) that is voluntarily deferred
under a 3M nonqualified deferred compensation plan and which, absent such
deferral, would be excluded from Salaried Pension Earnings by reason of
application of the section 401(a)(17) limit shall be treated as Salaried Pension
Earnings.

 

                                (iii)          Planned total compensation (for
Plan Years beginning on or after January 1, 2009) that does not exceed the
section 401(a)(17) limit but which is excluded from Salaried Pension Earnings
under the ERIP because it is deferred under the 3M VIP Excess Plan by reason of
application of the limit on regular (non-catch up) VIP deferrals under
section 402(g) of the Code ($15,500 for 2008, as adjusted from time to time for
cost-of-living increases) shall be treated as Salaried Pension Earnings.

 

The amount of the Nonqualified Plan II Benefit shall be reduced by the amount of
the additional monthly benefit payable to the same person under the Nonqualified
Plan I to the extent necessary to avoid duplication of benefits.  For avoidance
of doubt, a Member or Former Member who is not entitled to a vested benefit
under the ERIP shall not be entitled to any Nonqualified Plan II Benefit
hereunder unless and until such benefit under the ERIP becomes vested.

 


4.02        TIME OF PAYMENT


 

Payment of the Nonqualified Plan II Benefit described in Section 4.01 above will
begin as of the first of the calendar month (the “Annuity Starting Date”)
coincident with or next following the Member’s  Separation from Service;
provided, however, that:

 

                (a)           Members whose job grades were classified as CEO,
L1, L2, L3 and T7 whose planned income for 2008 was more than $230,000 were
permitted to make a one-time irrevocable election in 2008 to

 

7

--------------------------------------------------------------------------------


 

elect to receive their Nonqualified Plan II Benefit in the form of an annuity in
lieu of a lump sum.  If a timely election was made in 2008, payment of such
Member’s Nonqualified Plan II Benefit shall commence as of the Annuity Starting
Date coincident with or next following the Member’s Retirement.  If such Member
Separates from Service prior to becoming eligible for Retirement, his or her
Nonqualified Plan II Benefit shall be paid in a single lump sum as of the
Annuity Starting Date coincident with or next following the Member’s Separation
from Service;

 

                (b)           One Member classified as L3 on Transitional
Retirement Leave who incurred a Separation from Service prior to 2008 was
permitted to make a one-time irrevocable election in 2008 to receive his
Nonqualified Plan II Benefit in the form of an annuity in lieu of a lump sum. 
Such Member did in fact timely elect, and accordingly, his Nonqualified Plan II
Benefit shall commence upon his scheduled date of termination given in Schedule
I attached hereto (which shall be treated as a Retirement for purposes of
Section 4.03(b));

 

                (c)           Former Members classified as L1 and L2 who
incurred a Separation from Service prior to 2009 were permitted to make a
one-time irrevocable election in 2008 to elect to receive their Nonqualified
Plan II Benefit in the form of an annuity in lieu of a lump sum.  If a timely
election was made in 2008, payment of their Nonqualified Plan II Benefit shall
commence upon the first day of the calendar month coincident with or next
following the Former Member’s attainment of age sixty five (65);

 

                (d)           All other Former Members who incurred a Separation
from Service prior to 2009 and who have not commenced payment of their
Nonqualified Plan II Benefit prior to January 1, 2009 shall receive payment of
their Nonqualified Plan II Benefit in January, 2009 in a single lump sum.  (For
this purpose, the Member’s Annuity Starting Date shall be January 1, 2009.)

 

Notwithstanding the foregoing, in the event that the Member is a Specified
Employee, payment on account of Separation from Service shall begin as of the
first day of the seventh month following the Member’s Separation, and the first
payment shall include all payments delayed since the Annuity Starting Date
(accordingly, if payment is in the form of an annuity, such annuity shall be
calculated based on the Annuity Starting Date without regard to the delay).

 

8

--------------------------------------------------------------------------------



 


4.03        FORM OF PAYMENT


 

(a)           Lump Sum.  Except as otherwise provided in this Section 4.03, the
Nonqualified Plan II Benefit payable to each Member or Former Member under this
Plan shall be paid in a single lump sum, determined by converting the monthly
Nonqualified Plan II Benefit amount in Section 4.01 into a present value lump
sum using the applicable interest rate on 30-year U.S. Treasury securities and
RP2000 3M mortality.  For purposes of this conversion, the “applicable interest
rate” shall mean the average of the daily rates on 30-year U.S. Treasury
securities in effect during the calendar quarter first preceeding the calendar
quarter that ends immediately prior to the Annuity Starting Date.

 

(b)           Optional Annuity Forms for Eligible Retirees.  Members whose job
grades were classified as CEO, L1, L2, L3 and T7 whose planned income for 2008
was more than $230,000, and one Member classified as job grade L3 on TSR
(collectively, “Annuity Eligible Members”), were permitted to make a one-time
irrevocable election in 2008 to elect to receive their Nonqualified Plan II
Benefit in the form of an annuity in lieu of a lump sum.  If a timely election
was made in 2008, the rules under this Section 4.03(b) shall apply.  If an
Eligible Member dies or Separates from Service prior to becoming eligible for
Retirement, his or her Nonqualified Plan II Benefit shall be paid in a single
lump sum pursuant to Section 4.03(a).

 

(i)        Presumed Form:  Single Life Annuity.  If an Annuity Eligible Member
Retires and is not legally married on his or her Annuity Starting Date, then the
normal form of payment of his or her Nonqualified Plan II Benefit shall be the
Life Annuity form, and his or her Nonqualified Plan II Benefit shall, unless he
or she elects to waive the Life Annuity form of payment and selects a Joint and
Nonspouse Beneficiary Survivor Annuity form, be paid in the form of a Life
Annuity. Except as otherwise specifically provided in the Plan, Nonqualified
Plan II Benefit payments will be made monthly to a Member or Former Member
commencing on his or her Annuity Starting Date and ending on the first day of
the month in which his or her death occurs.

 

(ii)       Presumed Form:  Joint and Survivor Life Annuity.  If an Annuity
Eligible Member Retires and is legally married on his or her Annuity Starting
Date, then his or her Nonqualified Plan II Benefit shall be paid in the form of
a 50%

 

9

--------------------------------------------------------------------------------


 

Joint and Spouse Beneficiary Survivor Annuity form, unless he or she elects to
waive the 50% Joint and Spouse Beneficiary Survivor Annuity form and selects
either the Life Annuity form, an alternative Joint and Spouse Beneficiary
Survivor Annuity form available under the ERIP (i.e., 75% or 100%) or a Joint
and Nonspouse Beneficiary Survivor Annuity form available under the ERIP (50%,
75% or 100%).

 

(c)           Optional Annuity Forms for Certain Vested Former Members.  Certain
Former Members classified as L1 or L2 who incurred a Separation from Service
prior to 2009 (collectively, “Annuity Eligible Former Members”) were permitted
to make a one-time irrevocable election in 2008 to elect to receive their
Nonqualified Plan II Benefit in the Life Annuity form or the Joint and Spouse
Beneficiary Survivor Annuity form (50% or 75%).  If a timely election was made
in 2008, then the Former Member’s Nonqualified Plan II Benefit shall commence
upon the first day of the calendar month coincident with or next following
attainment of age sixty five (65) in the annuity form elected (in lieu of a
single lump sum).

 

(d)           Total Pension Value Guarantee.  To the extent that a Member’s or
Former Member’s Retirement Income is calculated pursuant to Article XIII of the
ERIP (Portfolio II), he or she shall be entitled to a Total Pension Value
Guarantee (as determined under Section 13.10 of the ERIP, as the same may be
amended from time to time) if he or she Retires and elects payment in the form
of a Life Annuity, Joint and Spouse Beneficiary Annuity or Joint and Non-Spouse
Beneficiary Annuity under Section 4.03(b) or (c) of this Plan, so long as the
Total Pension Value Guarantee with respect to the Nonqualified Plan II Benefit
qualifies as a cash refund feature under which payment is provided upon the
death of the last annuitant in an amount that is not greater than the excess of
the Total Pension Value with respect to the Nonqualified Plan II Benefit at the
Annuity Starting Date over the total of payments before the death of the last
annuitant.

 

(e)           Subsidized 50% Joint and Survivor Annuity.  If a Member or Former
Member is entitled to elect a subsidized 50% Joint and Survivor Annuity under
Section 3.10 of the ERIP (as the same may be amended from time to time), he or
she shall also be entitled to a subsidized annuity under this Plan if he or she
elects the 50% Joint and Spouse Beneficiary Annuity pursuant to
Section 4.03(b) or (c), provided that the annual lifetime

 

10

--------------------------------------------------------------------------------


 

annuity benefit available to such Member is not greater than the annual lifetime
annuity benefit available under the Life Annuity form, and provided that the
annual survivor annuity benefit is not greater than the annual lifetime annuity
benefit available to such Member under the 50% Joint and Survivor Annuity form.

 

(f)            Definitions.  For purposes of this Article IV, the terms Life
Annuity, Joint and Spouse Beneficiary Survivor Annuity, Joint and Nonspouse
Beneficiary Survivor Annuity and Total Pension Value Guarantee shall have the
same meanings as under the ERIP, as the same may be amended from time to time.

 


4.04        PRE-COMMENCEMENT DEATH.


 

Notwithstanding any provision in this Plan to the contrary, if a Member or
Former Member dies after becoming vested under the ERIP but prior to his or her
Annuity Starting Date, the following rules shall apply:

 

(a)           To the extent that a Member’s or Former Member’s Retirement Income
is calculated pursuant to Article III of the ERIP (Portfolio I), and if the
Member or Former Member is married, his or her surviving spouse shall be
entitled a “Preretirement Survivor Annuity” determined in the same manner as
provided under Section 3.07 of the ERIP, as amended from time to time, with
respect to the Member’s or Former Member’s Nonqualified Plan II Benefit.  Such
Preretirement Survivor Annuity shall be converted into a present value lump sum,
using the interest and mortality factors in Section 4.03(a), and paid as of the
first day of the calendar month following the Member’s or Former Member’s death;

 

(b)           To the extent that a Member’s or Former Member’s Retirement Income
is calculated pursuant to Article III of the ERIP (Portfolio I), and if the
Member or Former Member is not married, no benefit shall be payable under this
Plan, and

 

(c)           To the extent that a Member’s or Former Member’s Retirement Income
is calculated pursuant to Article XIII of the ERIP (Portfolio II), and if such
Member or Former Member dies prior to his or her Annuity Starting Date, his or
her Beneficiary shall receive the Member’s or Former Member’s Nonqualified Plan
II Benefit attributable to Portfolio II an immediate single lump sum, determined
by converting the monthly Nonqualified Plan II Benefit amount in Section 4.01
into a

 

11

--------------------------------------------------------------------------------


 

present value lump sum using the interest and mortality factors in
Section 4.03(a).  For this purpose, the first day of the calendar month
coincident with or next following the Member’s death shall be treated as the
Annuity Starting Date.

 


4.05        BENEFICIARY


 

                (a)           Joint Annuitant.  An Annuity Eligible Member or
Former Member shall be entitled to designate a Beneficiary to receive the
survivor income portion of the Joint and Non-Spouse Beneficiary Annuity, if
selected, on forms furnished by and filed with 3M.

 

                (b)           Total Pension Value.  To the extent that a
Member’s or Former Member’s Retirement Income is calculated pursuant to
Article XIII of the ERIP (Portfolio II), a Member or Former Member shall be
entitled to designate a Beneficiary to receive payment of the remainder of the
Total Pension Value of the Nonqualified Plan II Benefit attributable to
Portfolio II, if any, on forms furnished by and filed with 3M.  Notwithstanding
the foregoing, with respect to any pre-commencement death benefit payable under
Section 4.04(c) above, the Member’s or Former Member’s beneficiary designation
under the ERIP shall apply.  In all events, in the absence of a designation or
if such designation fails, the rules for automatic beneficiaries under the ERIP
shall apply.

 


4.06        INCAPACITY


 

If a Member, Former Member or Beneficiary is under a legal disability or, by
reason of illness or mental or physical disability, is in the opinion of the
Plan Administrator unable to attend properly to his or her personal financial
matters, this Nonqualified Plan II may pay the benefits payable hereunder in
such of the following ways as the Plan Administrator shall direct:

 

                (a)           Directly to such Member, Former Member or
Beneficiary;

 

                (b)           To the legal representative of such Member, Former
Member or Beneficiary; or

 

                (c)           To some relative by blood or marriage, or friend,
for the benefit of such Member, Former Member or Beneficiary.

 

Any payment made pursuant to this Section shall be in complete

 

12

--------------------------------------------------------------------------------


 

discharge of the obligation therefor under this Nonqualified Plan II.

 


ARTICLE V:  UNFUNDED PLAN


 


5.01        NO TRUST


 

The benefits payable under this Nonqualified Plan II shall be paid solely from
the general assets of 3M.  3M does not intend to create any trust in connection
with this Nonqualified Plan II.  Neither 3M nor any other employer shall have
any obligation to make contributions or set aside funds in order to pay such
benefits.  3M’s obligation under this Nonqualified Plan II shall be merely that
of an unfunded and unsecured promise to pay money in the future.

 


5.02        NO CONTRIBUTIONS BY MEMBERS


 

Members and Former Members shall not be required or permitted to make
contributions under this Nonqualified Plan II.

 


5.03        UNSECURED CREDITOR STATUS


 

No Member, Former Member or Beneficiary shall have any right to receive any
payments from this Nonqualified Plan II except as provided in Article IV above. 
Until such payments are received, the rights of each Member, Former Member and
Beneficiary under this Nonqualified Plan II shall be no greater than the rights
of an unsecured general creditor of 3M.

 


ARTICLE VI:  PLAN ADMINISTRATION


 


6.01        POWERS AND DUTIES OF THE PLAN ADMINISTRATOR


 

Subject to the powers of the Compensation Committee specified herein, the Plan
Administrator shall administer this Nonqualified Plan II in accordance with its
terms and shall have all powers necessary to carry out the provisions of such
Plan.  The Plan Administrator shall have the power and discretion to interpret
the provisions of this Nonqualified Plan II, and to determine all questions
arising in the administration, interpretation and application of such Plan.  Any
such determination by the Plan Administrator shall be conclusive and binding on
all persons.  The Plan Administrator may adopt such policies and procedures,
correct any defects, supply any information, or reconcile any

 

13

--------------------------------------------------------------------------------


 

inconsistency in such manner and to such extent as he or she deems necessary or
desirable to carry out the purposes of this Nonqualified Plan II; provided,
however, that any policies, procedures, determinations or interpretations shall
be done in a nondiscriminatory manner based upon uniform policies consistently
applied to all persons in similar circumstances.

 


6.02        RECORDS


 

The regularly kept records of 3M shall be conclusive and binding upon all
persons with respect to a Member’s or Former Member’s Hours of Service, Credited
Service, Covered Compensation, Salaried Pension Earnings and all other matters
contained therein relating to Members and Former Members.

 


6.03        ADVISERS


 

The Plan Administrator may appoint such legal counsel, accountants, actuaries
and other persons as he or she deems desirable to advise and assist such
Administrator with the administration of this Nonqualified Plan II.  The Plan
Administrator shall be entitled to rely conclusively upon, and shall be fully
protected with respect to any action taken by him or her in good faith in
reliance upon, any advice or information furnished by such advisers.

 


6.04        PAYMENT OF EXPENSES


 

The Plan Administrator shall not be paid for the performance of his or her
duties under this Nonqualified Plan II, but all expenses incurred by 3M or the
Plan Administrator in connection with the administration of such Plan shall be
paid by 3M.

 


6.05        INDEMNITY OF THE PLAN ADMINISTRATOR


 

3M shall indemnify the Plan Administrator from and against any and all claims,
losses, damages and liabilities arising from any act or failure to act in
connection with the administration of this Nonqualified Plan II, and shall
defend and/or reimburse the Plan Administrator for all expenses (including
reasonable attorneys fees) incurred in connection with any pending or threatened
claim or any action or proceeding arising therefrom, unless and to the extent
that any claim, loss, damage, liability or expense is judicially determined to
have resulted from the Plan Administrator’s bad faith or gross negligence.

 

14

--------------------------------------------------------------------------------



 


6.06        SERVICE OF PROCESS


 

In any legal proceeding involving this Nonqualified Plan II, the Secretary of 3M
is designated as the exclusive agent for receipt of service of process directed
to such Plan.

 


ARTICLE VII:  AMENDMENT AND TERMINATION


 


7.01        RIGHT TO AMEND


 

3M’s Board of Directors, the Compensation Committee or (only for amendments
whose projected costs do not exceed $25,000,000 in any calendar year) any duly
authorized officer of 3M may amend or modify, in whole or in part, this
Nonqualified Plan II at any time without submitting the amendment or
modifications to the shareholders of 3M (except that, to the extent necessary to
comply with applicable corporate or securities law, or applicable rules of the
New York Stock Exchange, 3M’s Board of Directors or the Compensation Committee
shall have the exclusive authority to make amendments with respect to benefits
under this Plan).  However, no amendment or modification shall adversely affect
the rights of any Member, Former Member or Beneficiary acquired under the
provisions of such Plan in effect prior to such action.

 


7.02        TERMINATION


 

While it expects to continue this Nonqualified Plan II indefinitely, 3M (acting
through its Board of Directors or the Compensation Committee) reserves the right
to terminate such Plan at any time and for any reason.  Termination of this
Nonqualified Plan II shall not affect 3M’s obligation to pay the benefits
already earned under the provisions of such Plan in effect prior to the
termination.

 


ARTICLE VIII:  MISCELLANEOUS


 


8.01        NO CONTRACT OF EMPLOYMENT


 

This Nonqualified Plan II shall not be deemed to constitute a contract of
employment between 3M and any Member or Former Member.  Nothing in this Plan
shall be deemed to give any Member or Former Member the right to be retained in
the service of 3M or an affiliate or to interfere with the right of 3M or an
affiliate to discipline or discharge any Member or Former Member at any time.

 

15

--------------------------------------------------------------------------------



 


8.02        NO ASSIGNMENT


 

No Member, Former Member or Beneficiary shall have any right to commute, sell,
assign, transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate or convey the benefits, if any, payable under this Nonqualified Plan
II.  All payments and the rights to all payments of benefits under this
Nonqualified Plan II are expressly declared to be nonassignable and
nontransferable.  Neither this Nonqualified Plan II nor any portion of the
benefits payable hereunder shall be liable for, or subject to, the debts,
contracts, liabilities, engagements or torts of any Member, Former Member or
Beneficiary.  No portion of the benefits payable under this Nonqualified Plan II
shall be subject to attachment, garnishment or other legal process by any
creditor of any Member, Former Member or Beneficiary, except to the extent that
3M determines that it will honor the creation, assignment or recognition of any
right to any benefit payable under the Plan with respect to a Member or Former
Member pursuant to a domestic relations order if that domestic relations order
satisfies the requirements of a qualified domestic relations order within the
meaning of section 414(p)(1)(A) of the Code.

 


8.03        GOVERNING LAW


 

The provisions of this Nonqualified Plan II shall be interpreted and enforced in
accordance with the laws of the State of Minnesota.

 


8.04        SEPARABLE PROVISIONS


 

In the event any provision of this Nonqualified Plan II is ruled or declared
illegal or unenforceable for any reason, such illegality or unenforceability
shall not affect the remaining provisions hereof and this Nonqualified Plan II
shall be interpreted and enforced as if such illegal or unenforceable provision
had never been included herein.

 


ARTICLE IX:  CHANGE IN CONTROL


 


9.01        DISTRIBUTION FOLLOWING CHANGE IN CONTROL


 

Upon the occurrence of a Change in Control of 3M, this Nonqualified Plan II
shall terminate and 3M shall immediately distribute the remaining accrued
retirement benefits hereunder to

 

16

--------------------------------------------------------------------------------


 

the respective Members, Former Members and Beneficiaries in lump sum cash
payments in amounts equal to the present values of such accrued retirement
benefits as of the date of the Change in Control.  The Compensation Committee
shall have the discretion to decide whether some or all of the lump sum amounts
will be paid directly to the respective Members, Former Members and
Beneficiaries, or will be applied toward fully paid annuity contracts issued by
an A+ rated insurance company, which provide for the payment of all the amounts
that would otherwise have been paid after the Change in Control pursuant to this
Nonqualified Plan II.

 


9.02        DEFINITION OF CHANGE IN CONTROL


 

For purposes of this Article IX, a Change in Control of 3M shall be deemed to
have occurred if there is a “change in the ownership of 3M,” “change in
effective control of 3M,” and/or a “change in the ownership of a substantial
portion of 3M’s assets” as defined under Treasury reg. section 1.409A-3(i)(5) or
such other regulation or guidance issued under section 409A of the Code.

 


9.03        DETERMINATION OF PRESENT VALUE


 

Except where otherwise expressly provided in this Nonqualified Plan II, the
present value of each Member’s, each Former Member’s and each Beneficiary’s
remaining accrued retirement benefits hereunder shall be determined in
accordance with such actuarial assumptions as the Compensation Committee, in its
discretion, may adopt for such purpose.

 


9.04        TAX EQUALIZATION


 

In the event that the payments made pursuant to this Article IX are finally
determined to be subject to the excise tax imposed by section 4999 of the Code,
3M shall pay to each Member, Former Member and Beneficiary an additional amount
such that the net amount retained by such Member, Former Member or Beneficiary,
after allowing for the amount of such excise tax and any additional federal,
state and local income taxes paid on the additional amount, shall be equal to
the value of the retirement benefits distributed to such Member, Former Member
or Beneficiary pursuant to this Article IX.  Such tax gross-up payment shall be
made no later than the end of the recipient’s taxable year following the taxable
year in which the recipient remits the related taxes.  If a Member is a
Specified Employee and such

 

17

--------------------------------------------------------------------------------


 

gross-up payment is made on account of the Member’s Separation from Service,
payment shall not be made prior to the first day of the seventh month following
the Member’s Separation from Service.

 


9.05        FEES AND EXPENSES


 

3M shall pay to each Member, Former Member and Beneficiary the amount of all
reasonable legal and accounting fees and expenses incurred by such Member,
Former Member or Beneficiary in seeking to obtain or enforce his or her rights
under this Article IX or in connection with any income tax audit or proceeding
to the extent attributable to the application of section 4999 of the Code to the
payments made pursuant to this Article IX, unless a lawsuit commenced by the
Member, Former Member or Beneficiary for such purposes is dismissed by the court
as being spurious or frivolous.  3M shall also pay to each Member, Former Member
and Beneficiary the amount of all reasonable tax and financial planning fees and
expenses incurred by such Member, Former Member or Beneficiary in connection
with the receipt by such Member, Former Member or Beneficiary of payments
pursuant to this Article IX.  Such payment or reimbursement shall be made no
later than the end of the recipient’s taxable year following the taxable year in
which the recipient incurs the related expenses.  If a Member is a Specified
Employee and such payment or reimbursement is made on account of the Member’s
Separation from Service, payment or reimbursement shall not be made prior to the
first day of the seventh month following the Member’s Separation from Service.

 

18

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Member:

Phil Yates

 

 

Commencement Date:

October 1, 2011 (scheduled termination date)

 

SI-1

--------------------------------------------------------------------------------